Case 2:18-md-02836-RBS-DEM Document 158 Filed 10/11/18 Page 1 of 37 PageID# 1974



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF VIRGINIA
                              NORFOLK DIVISION



   IN RE: ZETIA (EZETIMIBE) ANTITRUST      MDL No. 2:18-md-2836
   LITIGATION




   THIS DOCUMENT RELATES TO:
   ALL DIRECT PURCHASER CASES



    BRIEF IN SUPPORT OF DEFENDANTS GLENMARK PHARMACEUTICALS, LTD.
       AND GLENMARK GENERICS INC., USA’S MOTION TO DISMISS DIRECT
      PURCHASER PLAINTIFFS’ CONSOLIDATED CLASS ACTION COMPLAINT

   J. Kevin Fee (Bar. No. 88376)        Steven A. Reed (admitted pro hac vice)
   Teri J. Diaz (Bar. No. 87457)        R. Brendan Fee (admitted pro hac vice)
   MORGAN, LEWIS & BOCKIUS LLP          Zachary M. Johns (admitted pro hac vice)
   1111 Pennsylvania Ave., NW           Jessica J. Taticchi (admitted pro hac vice)
   Washington, D.C. 20005               MORGAN, LEWIS & BOCKIUS LLP
   Tel: 202.739.3000                    1701 Market Street
   Fax: 202.739.3001                    Philadelphia, PA 19103
   kevin.fee@morganlewis.com            Tel: 215.963.5000
   teri.diaz@morganlewis.com            Fax: 215.963.5001
                                        steven.reed@morganlewis.com
                                        brendan.fee@morganlewis.com
                                        zachary.johns@morganlewis.com
                                        jessica.taticchi@morganlewis.com
                                        Stacey Anne Mahoney (admitted pro hac vice)
                                        MORGAN, LEWIS & BOCKIUS LLP
                                        101 Park Ave.
                                        New York, NY 10178
                                        Tel: 212.309.6000
                                        Fax: 212.309.6001
                                        stacey.mahoney@morganlewis.com
                                        Counsel for Defendants
                                        Glenmark Pharmaceuticals, Ltd. and Glenmark
                                        Pharmaceuticals Inc., USA incorrectly
   DATED: October 11, 2018              identified as Glenmark Generics Inc., USA
Case 2:18-md-02836-RBS-DEM Document 158 Filed 10/11/18 Page 2 of 37 PageID# 1975


                                                 TABLE OF CONTENTS

                                                                                                                                   Page


  I.     INTRODUCTION ............................................................................................................. 1
  II.    DPPS’ ALLEGATIONS .................................................................................................... 4
         A.        The Hatch-Waxman Regulatory Scheme............................................................... 4
         B.        The ‘721 Patent Litigation Between Merck and Glenmark ................................... 5
         C.        Related Patent Litigation Involving Other ANDA Filers ...................................... 6
         D.        Overview of DPPs’ Antitrust Claims..................................................................... 7
         E.        The Terms of the Merck-Glenmark Settlement Agreement .................................. 9
  III.   LEGAL STANDARD ...................................................................................................... 12
  IV.    ARGUMENT ................................................................................................................... 12
         A.        DPPs’ Section 1 Sherman Act Claim Fails the Actavis Test ............................... 12
                   1.         Actavis Requires an Antitrust Plaintiff to Allege a “Large and
                              Unjustified” Payment Before the Rule of Reason Applies ...................... 13
                   2.         DPPs Have Failed to Plausibly Allege a “Large and Unjustified”
                              Payment.................................................................................................... 16
                              a.         The Settlement Agreement Does Not Prevent Merck From
                                         Competing Against Glenmark With an AG Under Merck’s
                                         Trade Name, Branded Zetia, or a New Branded Generic ............ 17
                              b.         The Limited Exclusive License to Glenmark Did Not Limit
                                         Merck’s Rights to Practice Its Patent and Did Not
                                         Guarantee Glenmark Freedom From Competition ...................... 18
                              c.         Merck Retained the Ability to Grant Licenses to Other
                                         ANDA Holders ............................................................................ 21
                              d.         The Settlement Agreement Here Is Significantly Different
                                         Than the Agreements at Issue in the Other Cases DPPs Cite ...... 22
         B.        DPPs’ Section 1 Claim Also Fails Because DPPs Have Not Adequately
                   Alleged Anticompetitive Effects.......................................................................... 24
         C.        The Section 2 Claim Fails for the Same Reasons as the Section 1 Claim
                   and for the Independent Reason that DPPs Have Not Plausibly Alleged
                   Specific Intent ...................................................................................................... 27
  V.     CONCLUSION ................................................................................................................ 28




                                                                    i
Case 2:18-md-02836-RBS-DEM Document 158 Filed 10/11/18 Page 3 of 37 PageID# 1976



                                                 TABLE OF AUTHORITIES

                                                                                                                                 Page(s)

  Cases

  Abcor Corp. v. AM Int’l, Inc.,
     916 F.2d 924 (4th Cir. 1990) ...................................................................................................27

  In re Actos End Payor Antitrust Litig.,
      No. 13-cv-9244, 2015 WL 5610752 (S.D.N.Y. Sept. 22, 2015) .......................................22, 27

  Advanced Health-Care Servs., Inc. v. Radford Cmty. Hosp.,
     910 F.2d 139 (4th Cir. 1990) ...................................................................................................27

  In re Aggrenox Antitrust Litig.,
      94 F. Supp. 3d 224 (D. Conn. 2015) ........................................................................................19

  Am. Online, Inc. v. GreatDeals.Net,
     49 F. Supp. 2d 851 (E.D. Va. 1999) ........................................................................................28

  Amgen, Inc. v. Chugai Pharm. Co.,
    808 F. Supp. 894 (D. Mass. 1992) ...........................................................................................19

  Armstrong Pump, Inc. v. Hartman,
     745 F. Supp. 2d 227 (W.D.N.Y. 2010) ....................................................................................20

  Ashcroft v. Iqbal,
     556 U.S. 662 (2009) .................................................................................................................12

  Aspen Skiing Co. v. Aspen Highlands Skiing Corp.,
     472 U.S. 585 (1985) .................................................................................................................28

  AstraZeneca AB v. Apotex Corp.,
      782 F.3d 1324 (Fed. Cir. 2015)..................................................................................................9

  Bell Atl. Corp. v. Twombly,
      550 U.S. 554 (2007) .................................................................................................................12

  Burgis v. Dep’t of Sanitation City of N.Y.,
     No. 13-cv-1011, 2014 WL 1303447 (S.D.N.Y. Mar. 31, 2014) ..............................................16

  Cooksey v. Futrell,
     721 F.3d 226 (4th Cir. 2013) .....................................................................................................2

  Dudley v. Focused Recovery Sols., Inc.,
     No. 17-cv-10, 2017 WL 2981345 (E.D. Va. July 12, 2017)....................................................26




                                                                      ii
Case 2:18-md-02836-RBS-DEM Document 158 Filed 10/11/18 Page 4 of 37 PageID# 1977



  FTC v. Actavis,
    570 U.S. 136 (2013) ......................................................................................................... passim

  Int’l Constr. Prod. LLC v. Caterpillar Inc.,
      No. 15-cv-108, 2016 WL 264909 (D. Del. Jan. 21, 2016) ......................................................27

  King Drug Co. of Florence, Inc. v. Smithkline Beecham Corp.,
     791 F.3d 388 (3d Cir. 2015).............................................................................14, 21, 22, 23, 24

  King Drug Co. of Florence v. Cephalon, Inc.,
     88 F. Supp. 3d 402 (E.D. Pa. 2015) .........................................................................................14

  Lansdowne on the Potomac Homeowners Ass’n, Inc. v. OpenBand at Lansdowne LLC,
     No. 11-cv-872, 2011 WL 5872885 (E.D. Va. Nov. 22, 2011) ..........................................12, 13

  In re Loestrin 24 Fe Antitrust Litig.,
      814 F.3d 538 (1st Cir. 2016) ............................................................................................ passim

  Masco Contractor Servs. E., Inc. v. Beals,
    279 F. Supp. 2d 699 (E.D. Va. 2003) ......................................................................................27

  Merck Sharp & Dohme Corp. et al. v. Mylan Pharms. Inc.,
     No. 2012-1434, ECF No. 49-1 (Fed. Cir. Feb. 7, 2013) ......................................................7, 26

  Murphy v. Capella Educ. Co.,
    589 F. App’x 646 (4th Cir. 2014) ............................................................................................16

  Mylan Pharms Inc. v. Warner Chilcott Pub. Ltd. Co.,
     838 F.3d 421 (3d Cir. 2016).......................................................................................................9

  New Beckley Mining Corp. v. Int’l Union, United Mine Workers of Am.,
     18 F.3d 1161 (4th Cir. 1994) .....................................................................................................2

  In re Opana ER Antitrust Litig.,
      162 F. Supp. 3d 704, 716 (N.D. Ill. 2016) .........................................................................16, 24

  Schering Corp., et al. v. Mylan Pharms., Inc.,
     No. 09-cv-6383, ECF No. 444 (D.N.J. Apr. 27, 2012) ........................................................7, 25

  Sigma-Aldrich, Inc. v. Open Biosystems, Inc.,
     No. 06-cv-754, 2007 WL 1993439 (E.D. Mo. July 3, 2007) ...................................................20

  Sopkin v. Mendelson,
     No. 17-1626, 2018 WL 3524593 (4th Cir. July 23, 2018).......................................................16

  Teva Pharm. Indus., Ltd., et al. v. SmithKline Beecham Corp.,
     No. 08-cv-03706, 2009 WL 1687457 (D.N.J. June 16, 2009) .................................................22




                                                                   iii
Case 2:18-md-02836-RBS-DEM Document 158 Filed 10/11/18 Page 5 of 37 PageID# 1978



  Teva Pharm., Indus., Ltd. v. Food & Drug Admin.,
     355 F. Supp. 2d 111 (D.D.C. 2004) .........................................................................................17

  Textile Prods., Inc. v. Mead Corp.,
     134 F.3d 1481 (Fed. Cir. 1998)................................................................................................19

  Veney v. Wyche,
     293 F.3d 726 (4th Cir. 2002) ...................................................................................................16

  In re Wellbutrin XL Antitrust Litig.,
      133 F. Supp. 3d 734, 752, 754 (E.D. Pa. 2015) .......................................................................24

  Statutes

  15 U.S.C. § 1127 ............................................................................................................................17

  21 U.S.C. § 355(b)(2) ....................................................................................................................10

  21 U.S.C. § 355a ..............................................................................................................................9

  35 U.S.C § 261 .........................................................................................................................15, 18

  Other Authorities

  BLACK’S LAW DICTIONARY (10th ed. 2014) ..................................................................................17

  Fed. R. Civl P. 12(b)(6) .................................................................................................................12

  Herbert Hovenkamp, Anticompetitive Patent Settlements and the Supreme Court’s
     Actavis Decision, 15 MINN.J.L. SCI. & TECH. 3, 29 (2014) .....................................................15




                                                                        iv
Case 2:18-md-02836-RBS-DEM Document 158 Filed 10/11/18 Page 6 of 37 PageID# 1979



  I.     INTRODUCTION

         In FTC v. Actavis, 570 U.S. 136 (2013), the Supreme Court held that Hatch-Waxman

  patent settlements that include a large cash payment from a branded drug manufacturer to a

  generic drug competitor can “sometimes” violate the antitrust laws. Id. at 141. Because Hatch-

  Waxman cases involve a branded drug company suing a generic drug company for alleged patent

  infringement based upon the anticipated launch of a competing product, settlement payments

  flowing from the brand plaintiff to the generic defendant have been labeled “reverse” payments.

  Plaintiffs’ theory in these cases is that the so-called reverse payment is consideration for an

  agreement by the generic drug company to delay its competitive entry, even when, as here, the

  settlement results in a license permitting the generic to be sold before the brand’s patent and

  regulatory exclusivities would have otherwise permitted.

         Under Actavis, a settlement is subject to antitrust scrutiny only if the so-called reverse

  payment is “large and unjustified.” The multiple payments in Actavis, for example, totaled

  approximately $300 million in cash. Actavis, 570 U.S. at 145. After the Supreme Court’s

  decision, some courts outside this Circuit expanded the types of arrangements that may qualify

  as “large and unjustified” payments beyond cash payments, like the ones in Actavis, to specific

  types of noncash terms that those courts deemed tantamount to monetary payments. For

  example, side deals that compensate the generic drug manufacturer for a service or product in an

  amount that exceeds fair market value, and provisions in which the brand agrees not to compete

  with the generic by launching an authorized generic (“AG”) version of its branded product, have

  been found by some courts to qualify in some instances as “large and unjustified” reverse

  payments sufficient to trigger antitrust scrutiny under the rule of reason.

         None of those types of arrangements are present in this case. Direct Purchaser Plaintiffs

  (“DPPs”) do not even attempt to allege—nor could they allege—that the settlement agreement at


                                                    1
Case 2:18-md-02836-RBS-DEM Document 158 Filed 10/11/18 Page 7 of 37 PageID# 1980



  issue (“Settlement Agreement”) involved a large cash payment or a side deal. Rather, the only

  form of “payment” that DPPs even attempt to plead is a purported agreement by Merck1 not to

  launch an AG in competition with Glenmark’s product (a so-called “No AG” provision). DPPs

  assert that that supposed agreement—which they could only infer exists, because DPPs did not

  have a copy of the Settlement Agreement when they filed their Consolidated Class Action

  Complaint (“Complaint”)—had significant value to Glenmark because it purportedly guaranteed

  freedom from price competition for a period of time.

         But that single and fundamental predicate for invoking the federal antitrust laws in this

  case, based upon an inference about what the Settlement Agreement might provide, is refuted by

  what the Settlement Agreement actually did provide. Nothing in the Settlement Agreement,

  attached hereto as Exhibit A,2 prevented Merck from engaging in price competition with

  Glenmark’s product once launched. As is clear from its unambiguous terms, the Agreement did

  not prohibit Merck from launching a new competing product pursuant to its NDA, whether an

  AG under Merck’s trade name or an alternatively branded product under some Merck trademark



  1
         Defendant Schering Corporation (“Schering”) owned the patent for ezetimibe and was a
  wholly owned subsidiary of Defendant Schering-Plough Corporation (“Schering-Plough”).
  Settlement Agreement at 1; Compl. ¶¶ 12-13. Defendant MSP Singapore Co. LLC (“MSP”) held
  the New Drug Application (“NDA”) for ezetimibe pursuant to which it manufactured and sold
  branded Zetia in the United States. Settlement Agreement at 1. MSP was a subsidiary of
  Defendant Merck & Co. Inc. Compl. ¶ 15. In 2009, Defendant Merck & Co., Inc. acquired
  Schering-Plough and the combined entity changed its name to Merck & Co., Inc. Compl. ¶ 14.
  The company originally known as Merck & Co., Inc. adopted the name Merck Sharp & Dohme
  Corp. Defendants Schering, Schering-Plough, MSP, Merck & Co. Inc., and Merck Sharp &
  Dohme Corp. are collectively referred to herein as “Merck” unless otherwise specified.
  2
           The Court may properly consider the Settlement Agreement on a Rule 12 motion because
  it is central to DPPs’ claims and is referenced throughout the Complaint. See, e.g., Cooksey v.
  Futrell, 721 F.3d 226, 234 (4th Cir. 2013) (stating that court “must also consider ‘documents
  incorporated into the complaint by reference’” on a motion to dismiss (citation omitted)); New
  Beckley Mining Corp. v. Int’l Union, United Mine Workers of Am., 18 F.3d 1161, 1164 (4th Cir.
  1994) (affirming dismissal where court considered document referred to in the complaint).


                                                  2
Case 2:18-md-02836-RBS-DEM Document 158 Filed 10/11/18 Page 8 of 37 PageID# 1981



  other than Zetia. The Agreement also did not prevent Merck from competing with Glenmark’s

  generic product by reducing the price of branded Zetia itself. In fact, Merck expressly reserved

  the right to engage in all “conventional commercial conduct in competition with” Glenmark’s

  generic ezetimibe product. Settlement Agreement § 7.2(c). While the Settlement Agreement did

  provide a limited exclusive license to Glenmark with respect to third parties, exclusive licenses

  are common and do not violate the antitrust laws—and DPPs do not allege otherwise. Indeed,

  Actavis reaffirmed long-standing case law holding that an exclusive license granted by a patentee

  is allowed under patent law. Actavis, 570 U.S. at 150.

         These facts—which the Court can consider on a Rule 12 motion—are fatal to DPPs’

  claim that Merck made a “large and unjustified” payment to Glenmark, and preclude as a matter

  of law DPPs’ attempts to invoke Actavis. That is so because (i) DPPs’ allegations about the

  existence of a commitment by Merck not to launch an AG (which is the only form of payment

  they assert) are contradicted by the Settlement Agreement, and (ii) their related allegations

  attempting to ascribe a specific value to that nonexistent agreement lack a reliable foundation

  and thus fail Twombly’s plausibility requirement. Accordingly, DPPs’ Sherman Act Section 1

  claim, Count I of the Complaint, should be dismissed with prejudice for these reasons alone.

         DPPs’ Section 1 claim also fails for the independent reason that there are no plausible

  allegations of anticompetitive effects flowing from the Settlement Agreement. DPPs theorize

  that, absent the settlement between Glenmark and Merck (“Settlement”), Glenmark would have

  successfully invalidated Merck’s patent and proceeded to launch its generic version of Zetia

  shortly thereafter. But this is implausible on its face because, as the Complaint acknowledges,

  Merck prevailed in patent litigation against Mylan on a reissued version of the same patent

  Glenmark challenged; DPPs’ theory of anticompetitive harm requires the opposite resolution of




                                                   3
Case 2:18-md-02836-RBS-DEM Document 158 Filed 10/11/18 Page 9 of 37 PageID# 1982



  that issue. Furthermore, Merck’s win, which came after a bench trial before the same district

  court judge who presided over the Merck-Glenmark litigation, was affirmed on appeal by the

  Federal Circuit. These facts render wholly implausible DPPs’ conclusory assertion that

  Glenmark would have prevailed in its patent litigation against Merck in the absence of the

  settlement. Without plausible allegations that generic market entry would have occurred before

  patent expiry absent the settlement, DPPs have not alleged the requisite anticompetitive effects

  needed to support their Section 1 claim under the rule of reason.

         Finally, DPPs’ Section 2 conspiracy to monopolize claim fails for the same reasons its

  Section 1 claim fails, and for the independent reason that they have not pled the essential element

  of specific intent. Missing from the Complaint are any facts to plausibly suggest that Glenmark

  acted with the specific intent that Merck achieve a monopoly in the alleged market, or that

  Merck acted with the specific intent that Glenmark achieve a monopoly. This failure dooms

  DPPs’ Section 2 claim, and thus Count II of the Complaint should be dismissed as well.

  II.    DPPS’ ALLEGATIONS

         A.      The Hatch-Waxman Regulatory Scheme.

         The Hatch-Waxman amendments to the Food Drug and Cosmetic Act were designed to

  provide an expedited regulatory pathway to the market for generic drug products that are

  bioequivalent to the brand drug. Compl. ¶ 28. Generic drug suppliers wishing to take advantage

  of that expedited path to market must file an Abbreviated New Drug Application (“ANDA”),

  which relies on the findings of safety and effectiveness included in the brand manufacturer’s

  original New Drug Application (“NDA”) and requires the ANDA applicant to show

  bioequivalence. Id. In connection with its ANDA, a generic supplier wishing to market a

  generic copy of a branded product must provide the FDA and the NDA holder with a

  certification that the generic medication will not infringe any valid and enforceable patents listed


                                                   4
Case 2:18-md-02836-RBS-DEM Document 158 Filed 10/11/18 Page 10 of 37 PageID# 1983



   in the FDA’s Orange Book. Id. ¶ 36. One such certification is a Paragraph IV certification by

   the generic that the patent for the brand drug is invalid, unenforceable, or will not be infringed by

   the product described in the ANDA. Id. Upon receiving a Paragraph IV certification, the

   branded firm may file a patent infringement suit immediately and is not required to wait until the

   generic product is launched in order to assert infringement. Id ¶ 37. If the patent holder files

   such a suit within 45 days of receipt of the generic’s certification, FDA approval of the ANDA

   will be stayed until the earlier of 30 months or the issuance of a court decision that that patent is

   invalid or not infringed by the ANDA product. Id.

           To encourage development of generic medications, the generic drug manufacturer that is

   the first to file a substantially complete ANDA containing a Paragraph IV certification is

   awarded a 180-day exclusivity period to market the generic version of the drug, during which the

   FDA cannot grant final approval to any other ANDA. Id. ¶ 39. That first-to-file exclusivity does

   not apply to an AG, which is a generic product that is made available for sale using the brand

   company’s already-approved NDA and can be launched either by the brand company itself or

   through a license to another company. Id. ¶ 40. While the launch of an AG is one way in which

   branded companies may compete with a generic, it is not the only way that they compete. Nor

   does the Complaint allege that branded companies in general, or Merck specifically, always or

   even routinely launch an AG in response to generic entry. Rather, DPPs merely assert that brand

   companies “can” and “often” do launch AGs as one way in which they could competitively

   respond to generic entry, id. ¶¶ 40, 55, and cite examples where Merck has done so in the past

   with respect to different products not at issue in this case, id. ¶ 185.

           B.      The ‘721 Patent Litigation Between Merck and Glenmark.

           In the early 1990s, Merck invented a chemical compound called ezetimibe. Id. ¶ 1.

   Ezetimibe belongs to a broad class of medications that are used to reduce cholesterol levels. Id.


                                                      5
Case 2:18-md-02836-RBS-DEM Document 158 Filed 10/11/18 Page 11 of 37 PageID# 1984



   ¶¶ 96-97. Merck ultimately secured a series of patents related to ezetimibe, with the primary

   patent at issue in DPPs’ Complaint at U.S. Patent No. RE 37,721 (the “‘721 patent”)—a

   compound patent. Id. ¶ 1. On December 27, 2001, Merck submitted NDA (NDA No. 21-445) to

   the FDA seeking approval to market a cholesterol-lowering medication that contained ezetimibe

   as the active pharmaceutical ingredient under the trademark Zetia. Id. ¶ 131. On October 25,

   2002, the FDA approved Merck’s NDA and Merck launched Zetia shortly thereafter. Id. ¶ 135.

          On October 25, 2006, Glenmark filed an ANDA (ANDA No. 78-560) seeking FDA

   approval to market a generic version of Zetia (NDA No. 21-445), along with a Paragraph IV

   certification that the ‘721 patent was invalid, unenforceable, and not infringed. Id. ¶¶ 146, 148.

   As required under the Hatch-Waxman Act, on February 9, 2007, Glenmark notified Merck of its

   ANDA filing. Id. ¶ 149. On March 22, 2007, Merck sued Glenmark for infringement of the

   ‘721 patent in the District of New Jersey. Id. ¶ 150. Following extensive litigation, the case was

   set for trial on Glenmark’s invalidity challenge to the ‘721 patent—an issue as to which

   Glenmark bore the burden of proof. Id. at ¶¶ 171, 176. With two days to spare before trial, the

   parties reached a settlement of the patent litigation. Id. ¶ 179. As part of that settlement, Merck

   agreed to grant Glenmark a limited license under the ‘721 patent that cleared the way for

   Glenmark to sell its generic version of Zetia before it otherwise would have if Merck had

   prevailed in the patent litigation. Settlement Agreement § 5.3.

          C.      Related Patent Litigation Involving Other ANDA Filers.

          While the Merck-Glenmark litigation over the ‘721 patent was pending, Mylan filed the

   second ANDA for generic Zetia in April 2010. Compl. ¶ 221. Mylan’s ANDA included a

   Paragraph IV certification that its generic Zetia would not infringe Merck’s ‘721 patent,

   triggering Merck’s filing of a patent infringement suit against Mylan in June 2010. Id. ¶¶ 222-

   23. That patent infringement litigation proceeded to a bench trial in December 2011 before the


                                                    6
Case 2:18-md-02836-RBS-DEM Document 158 Filed 10/11/18 Page 12 of 37 PageID# 1985



   Honorable Jose Linares in the District of New Jersey, who had also presided over the Merck-

   Glenmark ‘721 patent invalidity litigation. Id. ¶¶ 176-177, 229, 240. On April 27, 2012, Judge

   Linares upheld the validity of Merck’s patent—which by that point the ‘721 patent had been

   reissued as the RE 42,461 patent (the “‘461 patent”)—holding that the ‘461 patent was valid and

   enforceable and that Mylan’s allegations of inequitable conduct by Merck were “without merit.”

   Id. ¶¶ 229-30, 241; Schering Corp., et al. v. Mylan Pharms., Inc., No. 09-cv-6383, ECF No. 444,

   at 1 (D.N.J. Apr. 27, 2012). On February 7, 2013, the Federal Circuit affirmed in full Judge

   Linares’ findings. Compl. ¶ 241 n.62; Merck Sharp & Dohme Corp. et al. v. Mylan Pharms.

   Inc., No. 2012-1434, ECF No. 49-1 (Fed. Cir. Feb. 7, 2013).

          In July 2010, Teva filed the third ANDA for generic Zetia, prompting Merck to sue Teva.

   Compl. ¶¶ 225-26. In July 2011, before Merck began its separate trial with Mylan, Merck and

   Teva settled their litigation. Id. ¶¶ 231, 240. As part of the Merck-Teva settlement, Teva

   admitted that the ‘461 patent was “valid and would be infringed by” Teva’s generic. Id. ¶ 231.

   After Merck prevailed at trial against Mylan on its patent claims but before the Federal Circuit

   affirmed, Sandoz filed the fourth ANDA, prompting Merck to sue Sandoz. Id. ¶¶ 243-44. In

   response, Sandoz claimed that its manufacture of generic Zetia would not infringe Merck’s ‘461

   patent. Id. ¶ 245. In September 2013, Merck and Sandoz settled, with Sandoz admitting as part

   of the settlement that Merck’s ‘461 patent was “valid and would be infringed by” Sandoz’s

   generic. Id. ¶ 247.

          D.      Overview of DPPs’ Antitrust Claims.

          DPPs allege that in resolving the infringement litigation relating to the ‘721 patent,

   Merck and Glenmark agreed to an unlawful reverse payment settlement. Id. ¶ 183. Because

   they did not have a copy of the Settlement Agreement before filing suit, DPPs could only guess

   about its contents. Id. ¶ 182. In the Complaint, DPPs speculate (incorrectly) that Merck “paid”


                                                    7
Case 2:18-md-02836-RBS-DEM Document 158 Filed 10/11/18 Page 13 of 37 PageID# 1986



   Glenmark to “stay out of the market for almost five years” by agreeing not to launch an AG in

   competition with Glenmark’s product. Id. ¶ 3. In an attempt to fit this case into the Actavis

   paradigm, DPPs purport to assign a value to that nonexistent commitment by estimating the

   revenue they believe is attributable to “additional sales” that Glenmark made following the

   launch of its product in 2016 over what DPPs contend Glenmark would have realized if it had

   launched its product in December 2011 and Merck had launched an AG. Id. ¶¶ 212-17. DPPs’

   calculation is premised on a number of inaccurate assumptions, including that: (i) Merck agreed

   to refrain from competing against Glenmark’s generic by launching its own AG with a Merck

   trade name or another alternative product under a different Merck trademark; (ii) Merck agreed

   not to engage in price competition with Glenmark’s generic product by, for example, reducing its

   price for branded Zetia; and (iii) Glenmark would have prevailed in challenging the ‘721 patent

   and received FDA approval and launched its product, all by December 2011.

          In support of the last assumption—that, but for the settlement, Glenmark would have won

   the underlying patent case and launched its product sooner—DPPs cite to statistics regarding the

   success rates in patent cases generally. Id. ¶ 51. But DPPs do not explain the relevance of these

   generalized statistics here, given that (i) the patent at issue in the Merck-Glenmark litigation was

   a complex compound patent; (ii) the issue to be tried was invalidity, as to which Glenmark had

   the burden of proof by clear and convincing evidence; and (iii) Judge Linares later found the

   patent to be valid following a bench trial in a decision that was affirmed by the Federal Circuit.

   See id. ¶¶ 100, 134. Indeed, DPPs do not point to a single compound patent that had

   successfully been challenged in the context of Hatch-Waxman litigation at the time of the

   Settlement, and cannot cite to any case in which the ‘721 patent was successfully challenged on

   any ground.




                                                    8
Case 2:18-md-02836-RBS-DEM Document 158 Filed 10/11/18 Page 14 of 37 PageID# 1987



          Nevertheless, DPPs claim that, as a result of the hypothetical No-AG covenant, Merck

   improperly maintained a monopoly for sales of Zetia until December 12, 2016, when Glenmark

   launched its generic version pursuant to the license obtained in the Settlement. Id. ¶ 317. DPPs

   bring two claims against Merck and Glenmark. The first claim is for alleged violation of Section

   1 of the Sherman Act based on an alleged “unlawful reverse payment” agreement. Id. ¶ 315.

   The second claim is for violation of Section 2 of the Sherman Act based on an alleged

   conspiracy to monopolize a purported market for Zetia and its generic counterparts. Id. ¶¶ 324-

   26.3

          E.      The Terms of the Merck-Glenmark Settlement Agreement.

          The Settlement Agreement—which forms the basis for DPPs’ claims—contains recitals

   setting forth that Schering owned the ‘721 patent, MSP held the NDA for Zetia pursuant to

   which MSP marketed and sold branded Zetia, and Schering granted “MSP an exclusive license

   under the ‘721 patent to make, have made, use and sell ezetimibe in the United States.”

   Settlement Agreement at 1. In resolving the litigation of the ‘721 patent, Schering granted a

   license to Glenmark for the sale of generic ezetimibe sold pursuant to Glenmark’s ANDA in the

   United States beginning no later than December 12, 2016. Id. at Art. 4 & 5.4 This allowed




   3
           DPPs’ unreasonably narrow market definition, which fails to account for many other
   products with which Zetia and Glenmark’s generic product compete, is defective as a matter of
   law. See Mylan Pharms Inc. v. Warner Chilcott Pub. Ltd. Co., 838 F.3d 421, 436-38 (3d Cir.
   2016). However, solely for purposes of argument, Glenmark does not challenge DPPs’ market
   definition in the instant Motion.
   4
           December 12, 2016 overlapped with Merck’s period of pediatric exclusivity for Zetia.
   Settlement Agreement § 5.3. The FDA may award six months of exclusivity beyond expiration
   of a patent provided a NDA sponsor undertakes certain pediatric studies. See 21 U.S.C. § 355a;
   see also AstraZeneca AB v. Apotex Corp., 782 F.3d 1324, 1341 (Fed. Cir. 2015).



                                                   9
Case 2:18-md-02836-RBS-DEM Document 158 Filed 10/11/18 Page 15 of 37 PageID# 1988



   Glenmark to launch its generic sooner than it would have had it lost the patent litigation (as

   Mylan subsequently did). Id.

          The license provided to Glenmark was exclusive to Glenmark and its affiliates “with

   respect to the commercial distribution and sale of Generic Ezetimibe.” Id. § 5.3 (emphasis

   added). “Generic Ezetimibe” is defined in the Settlement Agreement to include two categories

   of products that contained ezetimibe as the sole active ingredient. Id. § 1.14. The first category

   consisted of ezetimibe products sold pursuant to an approved ANDA or Section 335(b)(2)

   application.5 Id. § 1.14(a). The second category consisted of ezetimibe products sold pursuant

   to Merck’s NDA. Id. § 1.14(b). The latter category was subject to important exceptions. First,

   it did not include products sold pursuant to Merck’s NDA “under the trademark Zetia.” Id. In

   other words, the limited license granted to Glenmark did not prevent Merck from continuing to

   sell its branded product. Second, it did not include products sold pursuant to Merck’s NDA

   under “another trademark [other than Zetia] or trade name of Schering, MSP or their Affiliates.”

   Id.6 Thus, while the license granted to Glenmark may have limited Merck’s ability to license its

   patent to another third party to launch an AG, it did not prevent Merck from selling an AG itself

   under a Merck trade name, or from selling another branded product under its NDA using a new

   Merck trademark.


   5
           In addition to an ANDA, an applicant may file an application under 21 U.S.C. §
   355(b)(2), which would allow the applicant to obtain approval if it can satisfy the same
   requirements of a stand-alone NDA, but to do so the applicant may rely, in part, on clinical
   safety and effectiveness studies not conducted or owned by the applicant, including previous
   FDA findings that an approved branded drug is safe and effective.
   6
          The definition of “Generic Ezetimibe” reads: “The term ‘Generic Ezetimibe’ shall mean a
   drug product containing ezetimibe as its sole active ingredient (a) that refers to the Approved
   Zetia Product as the reference-listed drug in an ANDA or pursuant to an application under 21
   USC § 355(b)(2) or (b) that is sold pursuant to NDA No. 21-445 but is not sold under the
   trademark Zetia or another trademark or trade name of Schering, MSP, or their Affiliates.”
   Settlement Agreement § 1.14.


                                                   10
Case 2:18-md-02836-RBS-DEM Document 158 Filed 10/11/18 Page 16 of 37 PageID# 1989



          Further, while the license in Section 5.3 was “exclusive,” it plainly was not the sole

   license to the patent, as the use of the defined term “Generic Ezetimibe” makes clear. Schering

   did not agree to restrict its own or MSP’s use of the patent in connection with the sale of Zetia,

   any other trademarked version of ezetimibe, or any unbranded product (i.e., authorized generic)

   sold under a Merck trade name of Schering or one of its affiliates. Id. §§ 1.14, 5.3. Instead, the

   license prevented Merck from licensing third parties to sell Generic Ezetimibe during the

   exclusivity period. Id. And even as to that limited exclusivity, Merck expressly retained the

   right to license the ‘721 patent to other third party ANDA holders, but agreed that such a grant

   would have the effect of accelerating Glenmark’s license. Id. § 5.3 (noting that Glenmark’s

   license was “subject only to Schering’s right to grant rights to or otherwise authorize Third

   Parties to make, have made, use, sell, offer to sell, import, or distribute Generic Ezetimibe

   pursuant to such Third Parties’ ANDAs.…”); id. § 5.4(c) (providing that Glenmark’s Entry Date

   would be accelerated if a third party ANDA holder received an earlier license date for Generic

   Ezetimibe or Generic Vytorin7).

          The parties’ respective covenants—i.e., what they specifically committed to do and

   refrain from doing—are found in Article 7 of the Settlement Agreement. There is no covenant

   by Merck not to launch an AG or otherwise refrain from competing with Glenmark’s generic.

   See id. § 7.2. To the contrary, Merck expressly retained the ability to engage in “conventional

   commercial conduct in competition with” Glenmark, with no limitations. Id. § 7.2(c).

          The only payment by Merck to Glenmark in the Settlement Agreement is found in

   Section 7.3, which provided for the reimbursement of documented attorneys’ fees, costs, and




   7
          Vytorin is another Merck cholesterol control medication, which contains ezetimibe and
   simvastatin as active ingredients. See Compl. ¶ 223 n.58.


                                                    11
Case 2:18-md-02836-RBS-DEM Document 158 Filed 10/11/18 Page 17 of 37 PageID# 1990



   expenses related to the prosecution of the patent action, up to a specified cap. Id. § 7.3. There

   are no other payments referenced in the Settlement Agreement, nor are any alleged in the

   Complaint. See id. § 10.10 (noting that the Settlement Agreement represents “the entire

   understanding and agreement of the Parties with regard to the matters addressed herein.”).

   III.    LEGAL STANDARD

           To withstand a Rule 12(b)(6) motion, a complaint alleging a Sherman Act violation

   “must contain sufficient factual matter . . . to ‘state a claim to relief that is plausible on its face.’”

   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 554,

   570 (2007)). A plaintiff must, therefore, do more than “plead facts that are merely consistent

   with a defendant’s liability”; the facts alleged must “allow[] the court to draw the reasonable

   inference that the defendant is liable for the misconduct alleged.” Id. at 678 (citations omitted).

   When the allegations of a pleading fail to plausibly suggest any entitlement to relief, “this basic

   deficiency should . . . be exposed at the point of minimum expenditure of time and money by the

   parties and the court.” Twombly, 550 U.S. at 558. This will prevent the “potentially enormous

   expense of discovery” in an antitrust case such as this that lacks any plausible basis. Id. at 559.

   IV.     ARGUMENT

           A.      DPPs’ Section 1 Sherman Act Claim Fails the Actavis Test.

           To plead a Section 1 claim under the rule of reason, a plaintiff must allege facts to

   establish the existence of a conspiracy that “produced adverse, anticompetitive effects within the

   relevant product and geographic market.” Lansdowne on the Potomac Homeowners Ass’n, Inc.

   v. OpenBand at Lansdowne LLC, No. 11-cv-872, 2011 WL 5872885, at *3 (E.D. Va. Nov. 22,

   2011). Patent settlement agreements like the one at issue here are not “presumptively unlawful”

   and thus, are evaluated under the rule of reason. Actavis, 570 U.S. at 159-60. Under the

   framework set forth in Actavis, only after a plaintiff adequately pleads the existence of a “large


                                                      12
Case 2:18-md-02836-RBS-DEM Document 158 Filed 10/11/18 Page 18 of 37 PageID# 1991



   and unjustified payment” is a rule of reason analysis triggered. Id. at 158. Then, just like in any

   other rule of reason Section 1 case, the plaintiff has the burden of defining the relevant market

   and establishing that the challenged agreement had anticompetitive effects. Lansdowne on the

   Potomac Homeowners Ass’n, Inc., 2011 WL 5872885, at *3.

          Here, DPPs have not pled facts either to establish, as a threshold matter, that the

   Settlement Agreement included a large and unjustified payment or to plausibly demonstrate that

   Glenmark would have won the patent litigation such that the Settlement Agreement had

   actionable anticompetitive effects. As a result, their Section 1 claim fails as a matter of law.

                  1.      Actavis Requires an Antitrust Plaintiff to Allege a “Large and
                          Unjustified” Payment Before the Rule of Reason Applies.

          The Supreme Court in Actavis did not hold that all patent settlement agreements

   involving any sort of “payment” merit antitrust scrutiny. Rather, Actavis held that a patent-

   settlement agreement must be evaluated under the rule of reason if a plaintiff has established the

   existence of a “large and unjustified” reverse payment. 570 U.S. at 158; see also id. at 141, 159

   (declining to hold so-called reverse payment settlement agreements presumptively unlawful and

   noting that reverse payment settlements “can sometimes” violate the antitrust laws). Actavis, for

   example, involved allegedly unexplained cash payments amounting to approximately $300

   million from the patent holder to three potential generic competitors. Id. at 145. The Supreme

   Court reasoned that such a large reverse cash payment from a brand to generics could be

   unjustified in light of plaintiff’s allegations, and thus, was not immune from antitrust scrutiny.

   Id. at 153-58. As subsequent decisions have explained, under Actavis, the question of whether

   the consideration to the generic entrant is large and unjustified “is central to the antitrust query.”

   In re Loestrin 24 Fe Antitrust Litig., 814 F.3d 538, 551 (1st Cir. 2016).




                                                     13
Case 2:18-md-02836-RBS-DEM Document 158 Filed 10/11/18 Page 19 of 37 PageID# 1992



          Some courts outside this Circuit have expanded the term “payment” in Actavis to include

   noncash terms in patent settlement agreements that are tantamount to a cash payment. Side deals

   benefitting generic companies that exceed fair market value for products or services have been

   interpreted by some courts to be large and unjustified payments. See, e.g., King Drug Co. of

   Florence v. Cephalon, Inc., 88 F. Supp. 3d 402, 409 (E.D. Pa. 2015) (noting that co-development

   and favorable supply agreements could be considered in answering the question of whether there

   was a large and unjustified payment). Other courts outside of this Circuit have extended Actavis

   even further, finding that No-AG provisions may in certain circumstances amount to a large

   transfer of value from the brand to the generic, even though there is in fact no payment by the

   brand to the generic at all. See, e.g., King Drug Co. of Florence, Inc. v. Smithkline Beecham

   Corp., 791 F.3d 388, 394 (3d Cir. 2015) (hereinafter, Lamictal); see also Compl. ¶ 84 n.33.8

          The rationale adopted by some courts outside of the Fourth Circuit for finding that a No-

   AG provision may be tantamount to a large and unjustified payment is that a branded

   manufacturer’s agreement not to launch an AG—thus effectively guaranteeing the new entrant

   that it will be the only available generic during the 180-day exclusivity period granted to first-

   filed ANDA holders under the Hatch-Waxman Act—allows the first-filed ANDA holder to

   charge more for its product than if it were to compete with another low price alternative. See

   Lamictal, 791 F.3d 394 (explaining that No-AG commitment was designed to “eliminate the risk



   8
           In Actavis, the payment was obvious. Actavis, 570 U.S. at 145. In cases involving side
   deals, there is also a clear payment by the brand to the generic, but the analysis is more nuanced
   because the court (and ultimately the trier of fact) must determine whether the payment was for
   value received under the side deal (e.g., did a payment pursuant to a distribution agreement
   represent fair market value for the services the brand received) or was the side deal a pretext for
   making illegitimate payments dressed up under a commercial cover. By contrast, in the case of a
   so-called No-AG agreement, there is in fact no payment by the brand to the generic at all, but
   only a purported commitment not to engage in one form of price competition with the generic
   during its statutorily-mandated 180-day exclusivity period by not launching an AG.


                                                    14
Case 2:18-md-02836-RBS-DEM Document 158 Filed 10/11/18 Page 20 of 37 PageID# 1993



   of competition” to the generic upon its launch). The value of that commitment, the argument

   goes, is sufficient to convince the generic to accept a later entry date in a settlement than it would

   have accepted absent that commitment. As explained above and at greater length below, Merck

   made no such commitment here. But even if it did, the notion that Merck or any other patent

   holder could be deemed to violate the antitrust laws by granting exclusive rights under their

   patents is directly at odds with the Patent Act, which expressly authorizes exclusive licenses. 35

   U.S.C § 261 (providing that a patent holder “may . . . grant and convey an exclusive right under

   his application for patent, or patents, to the whole or any specified part of the United States”).

          Exclusive licenses are routinely granted by patent holders, and the result of such a license

   is increased competition, not less. Here, as a result of the Settlement, Glenmark was permitted

   under the license to launch its generic earlier than it otherwise would have been absent the

   license. Glenmark did receive limited exclusivity vis-à-vis third parties. But the Court in

   Actavis never intended to subject such “commonplace” and “familiar” settlement forms to

   antitrust scrutiny, including consideration—such as the grant of an exclusive license—that is

   expressly authorized by the Patent Act. Actavis, 570 U.S. at 151; see also Herbert Hovenkamp,

   Anticompetitive Patent Settlements and the Supreme Court’s Actavis Decision, 15 MINN.J.L. SCI.

   & TECH. 3, 29 (2014) (observing “[o]ne theme that Justice Breyer’s majority opinion repeated is

   that extra antitrust deference is due to patent practices challenged under the Sherman Act when

   the practice is either expressly authorized by the Patent Act or is there ‘by fair implication’”).

          Even under the nonbinding cases that have extended Actavis to reach No-AG clauses, a

   complaint must allege more than a plaintiff’s suspicion as to the existence of a No-AG

   agreement based upon the observation that the brand company opted not to launch an AG.

   Rather, a plaintiff must allege sufficient factual content to plausibly establish an estimate of the




                                                    15
Case 2:18-md-02836-RBS-DEM Document 158 Filed 10/11/18 Page 21 of 37 PageID# 1994



   total value conveyed to the generic by the supposedly anticompetitive No-AG agreement (as

   opposed to a unilateral business strategy by the brand company). See In re Loestrin 24 Fe

   Antitrust Litig., 814 F.3d at 552 (explaining that plaintiffs “must allege facts sufficient to support

   the legal conclusion that the settlement at issue involves a large and unjustified reverse

   payment”). If a plaintiff cannot establish the existence of a “large and unjustified reverse

   payment” with factual allegations suggesting a plausible calculation of the value of the

   consideration, “their antitrust claims fail, and the [c]ourt need not go any further.” In re Opana

   ER Antitrust Litig., 162 F. Supp. 3d 704, 716 (N.D. Ill. 2016).

                  2.      DPPs Have Failed to Plausibly Allege a “Large and Unjustified”
                          Payment.

          DPPs have not pled the threshold requirement of a “large and unjustified” payment in this

   case. DPPs infer the supposed commitment not to launch an AG based upon the alleged fact that

   Merck did not launch an AG as to Zetia. Compl. ¶ 251. But that is not what the Settlement

   Agreement provides. There is no express prohibition on Merck launching an AG, and the license

   Glenmark received was only exclusive as to Generic Ezetimibe—a defined term that expressly

   excluded branded Zetia or other ezetimibe products sold pursuant to Merck’s NDA, so long as

   they were sold under a trademark or trade name of Merck or one of its affiliates. Thus, DPPs’

   conclusory allegations based upon surmise that Merck agreed not to launch an AG cannot be

   credited. Veney v. Wyche, 293 F.3d 726, 730 (4th Cir. 2002) (stating that courts are not required

   to “‘accept as true allegations that contradict matters properly subject to judicial notice or by

   exhibit.’” (citations omitted)); Sopkin v. Mendelson, No. 17-1626, 2018 WL 3524593, at *2 (4th

   Cir. July 23, 2018) (refusing to credit allegation in a complaint that was contradicted by

   document subject to judicial notice); Murphy v. Capella Educ. Co., 589 F. App’x 646, 655 (4th

   Cir. 2014) (affirming dismissal where complaint’s allegations of false statement were “belied by



                                                    16
Case 2:18-md-02836-RBS-DEM Document 158 Filed 10/11/18 Page 22 of 37 PageID# 1995



   the attached exhibits”); see also Burgis v. Dep’t of Sanitation City of N.Y., No. 13-cv-1011, 2014

   WL 1303447, at *4 (S.D.N.Y. Mar. 31, 2014), aff’d sub nom., 798 F.3d 63 (2d Cir. 2015)

   (“When documents relied upon in the complaint contradict allegations made in the complaint, the

   court cannot accept as true the contradictory allegations in deciding a motion to dismiss—the

   court must rely on the documents.”). Instead, the Settlement Agreement controls.

                          a.     The Settlement Agreement Does Not Prevent Merck From
                                 Competing Against Glenmark With an AG Under Merck’s Trade
                                 Name, Branded Zetia, or a New Branded Generic.

          As discussed, the Settlement Agreement here expressly preserved Merck’s ability to

   compete with Glenmark’s product in multiple ways. Among other means, Merck remained free

   to launch an ezetimibe product pursuant to its NDA that did not carry the Zetia trademark—i.e.,

   an AG—so long as it was sold under Merck’s or one of its affiliates’ trade name. Settlement

   Agreement § 1.14(b).9 In addition to retaining the right to launch its own AG, Merck also

   retained the right to launch an ezetimibe product pursuant to its NDA using a new trademark,

   commonly referred to as a branded generic. See, e.g., Teva Pharm., Indus., Ltd. v. Food & Drug

   Admin., 355 F. Supp. 2d 111, 117 (D.D.C. 2004), aff’d sub nom., Teva Pharm. Indus. Ltd. v.

   Crawford, 410 F.3d 51 (D.C. Cir. 2005) (noting that NDA holders under Hatch-Waxman are free

   to enter “the market with a brand generic drug during the [180-day] exclusivity period”).

          The reservation of these forms of competition by Merck reveal that the Complaint lacks

   any factual support for DPPs’ central theory of liability, i.e., that Merck made a “large and

   unjustified” payment to Glenmark that eliminated the risk of competition.




   9
          The term “trade name” in Section 1.14(b) refers to “the name under which a business
   operates.” BLACK’S LAW DICTIONARY (10th ed. 2014) (defining “tradename”); see also 15
   U.S.C. § 1127 (defining “trade name” under the Lanham Act to mean “any name used by a
   person to identify his or her business or vocation.”).


                                                   17
Case 2:18-md-02836-RBS-DEM Document 158 Filed 10/11/18 Page 23 of 37 PageID# 1996



                          b.      The Limited Exclusive License to Glenmark Did Not Limit
                                  Merck’s Rights to Practice Its Patent and Did Not Guarantee
                                  Glenmark Freedom From Competition.

          As the Agreement makes plain, Merck agreed to grant Glenmark a limited exclusive

   license—something that is both common and entirely legal. Settlement Agreement § 5.3; see

   also 35 U.S.C. § 261. It is beyond dispute that licenses that allow for early entry can be

   procompetitive because they allow for a generic medication to be sold before the expiration of

   the brand manufacturer’s exclusivity. Actavis, 570 U.S. at 154 (noting that a “settlement on

   terms permitting the patent challenger to enter the market before the patent expires would also

   bring about competition, again to the consumer’s benefit”). Moreover, it is evident from the face

   of the Settlement Agreement that the consideration for the limited exclusive license was

   Glenmark’s agreement to settle the litigation. Settlement Agreement §§ 4.1, 4.2. The mere fact

   that the parties agreed to a limited exclusive license is unremarkable and commonplace in patent

   settlements, and does not make the license a reverse payment much less one that is “large and

   unjustified.” Indeed, no court has held that the grant of a limited exclusive license is itself a

   reverse payment or unjustified, particularly in the context where the party receiving that license

   was the first company to file an ANDA and the first company to engage in protracted litigation

   challenging the patent.

          Even assuming, however, that a limited exclusive license could under certain

   circumstances constitute a “reverse payment,” DPPs still have not pled a large and unjustified

   payment here. As discussed above, Merck did not covenant to refrain from launching its own

   AG, and instead retained the right to launch a competing product under its NDA. Id. § 1.14(b).

   Merck also (i) expressly preserved its ability to engage in “conventional commercial conduct in

   competition with the Glenmark Product,” id. § 7.2(c); (ii) did not agree to refrain from engaging

   in price competition with Glenmark by, for example, reducing the price of its branded Zetia


                                                     18
Case 2:18-md-02836-RBS-DEM Document 158 Filed 10/11/18 Page 24 of 37 PageID# 1997



   product, see id. at Art. 7; and (iii) even retained the right to license the ‘721 patent to other

   generic drug manufacturers in connection with their own ANDA versions of Zetia, id. § 5.3.10

   Consequently, DPPs’ allegations, which are contradicted by the actual terms of the Settlement

   Agreement, cannot meet the requirement of Actavis that there be a reverse payment and that it

   was “large and unjustified.”

           The fact that the license to Glenmark was “exclusive” certainly does not support DPPs’

   theory. First, it was only exclusive with respect to “Generic Ezetimibe” which, as discussed, was

   a narrowly-defined term. Second, as a matter of law and logic, the license was not the “sole”

   license under Merck’s patent (if it were, Merck could not have continued to sell Zetia). Rather,

   Glenmark’s license remained subject to Schering’s prior exclusive licenses granted to MSP. In

   the patent context, “the word ‘exclusive’ is not controlling; what matters is the substance of the

   arrangement.” Textile Prods., Inc. v. Mead Corp., 134 F.3d 1481, 1484 (Fed. Cir. 1998). Here,

   Schering previously granted MSP a broad “exclusive” license under the ‘721 patent “to make,

   have made, use and sell ezetimibe in and for the United States.” Settlement Agreement at 1. In

   examining the scope of the exclusivity Merck later provided to Glenmark, the test “is not

   whether the license is exclusive as against the licensor, but rather whether the licensor has

   promised explicitly or implicitly not to grant any additional licenses to third parties.” Amgen,

   Inc. v. Chugai Pharm. Co., 808 F. Supp. 894, 900 (D. Mass. 1992), aff’d sub nom., Ortho



   10
            Nor did Merck agree to any of the types of provisions that other courts have found may
   constitute large payments under Actavis, i.e., there is no payment of cash or a favorable side deal.
   See Settlement Agreement. Although the Settlement Agreement allows for the payment of
   Glenmark’s documented attorneys’ fees up to a specified cap, Settlement Agreement § 7.3,
   payment for litigation costs are a “de facto safe harbor” under Actavis. In re Aggrenox Antitrust
   Litig., 94 F. Supp. 3d 224, 243 (D. Conn. 2015); see also Actavis, 570 U.S. at 156 (“Where a
   reverse payment reflects traditional settlement considerations, such as avoided litigation costs or
   fair value for services, there is not the same concern that a patentee is using its monopoly profits
   to avoid the risk of patent invalidation or a finding of non-infringement.”).


                                                     19
Case 2:18-md-02836-RBS-DEM Document 158 Filed 10/11/18 Page 25 of 37 PageID# 1998



   Pharm. Corp. v. Genetics Inst., Inc., 52 F.3d 1026 (Fed. Cir. 1995). Put differently, “obtaining

   an exclusive license subject to certain defined preexisting uses is comparable to purchasing real

   estate subject to an easement. The new owner knowingly acquires the property subject to certain

   reserved rights, but has the exclusive right going forward to exclude anyone else from using the

   property in the exclusive field of use.” Sigma-Aldrich, Inc. v. Open Biosystems, Inc., No. 06-cv-

   754, 2007 WL 1993439, at *8 (E.D. Mo. July 3, 2007).

          Thus, the limited exclusive license granted to Glenmark pursuant to the Settlement

   Agreement did not, as a matter of law, preclude Schering, the licensor, or MSP, the first

   exclusive licensee, from launching an AG themselves or otherwise practicing the ‘721

   patent. Settlement Agreement §§ 1.14, 5.3, 7.2(c). Indeed, in the absence of express language

   indicating that a licensor has given up a particular right, the licensor retains that right. See

   Armstrong Pump, Inc. v. Hartman, 745 F. Supp. 2d 227, 234 (W.D.N.Y. 2010) (“Any right not

   specifically granted by the licensor remains with the licensor.” (quoting Cook Inc. v. Boston Sci.

   Corp., 208 F. Supp. 2d 874, 879 (N.D. Ill. 2002)); see also Settlement Agreement § 10.13

   (noting that except for rights “specifically granted pursuant to this Settlement Agreement, no

   other rights, agreements or covenants are granted or implied by this Settlement Agreement”).

          DPPs’ conjecture that the Settlement Agreement contained a commitment by Merck not

   to launch a competing product or otherwise engage in price competition with Glenmark’s

   product is also refuted by the other terms of the Settlement Agreement. Article 7 of the

   Settlement Agreement contains the parties’ respective covenants, setting forth what they agreed

   to do or refrain from doing. Notably absent from Article 7 is any commitment by Merck not to

   launch an AG. To the contrary, the parties expressly acknowledged that Merck retained the right

   to engage in “conventional commercial conduct in competition with the Glenmark Product.” Id.




                                                     20
Case 2:18-md-02836-RBS-DEM Document 158 Filed 10/11/18 Page 26 of 37 PageID# 1999



   § 7.2(c). As DPPs’ own allegations make clear, “conventional commercial conduct” in this

   industry includes the potential launch of an AG. See Compl. ¶ 4.

          Moreover, as DPPs allege, “[b]ecause generics are essentially commodities that cannot be

   therapeutically differentiated, the primary basis for competition between a branded product and

   its generic version, or between generic versions, is price.” Id. ¶ 50. To the extent a No-AG

   commitment has any value to a generic drug manufacturer, it is because it gives the generic drug

   manufacturer protection against price competition. Here, however, the parties expressly agreed

   that Merck was free to compete with Glenmark, which competition necessarily includes price

   competition. Settlement Agreement § 7.2(c). The Complaint is conspicuously silent as to the

   prices that Merck charged DPPs for branded Zetia following Glenmark’s launch of its generic,

   even though, as direct purchasers of Merck’s product, DPPs presumably know what they paid.

   But, regardless of whether Merck in fact elected to compete by lowering the price of branded

   Zetia, the express terms of the Settlement Agreement make clear that Glenmark did not extract a

   promise from Merck that would “eliminate the risk of competition” on the basis of price by

   Merck. See Lamictal, 791 F.3d at 394 (emphasis added). As such, there is no plausible basis for

   DPPs to assert that Glenmark received any “large and unjustified” payment within the meaning

   of Actavis. And, DPPs certainly have not plead facts sufficient to provide a reliable foundation

   for the Court to value Merck’s commitments to Glenmark under the actual terms of the

   Settlement Agreement, much less enough facts to enable this Court to conclude that any

   “payment” was “large.” See In re Loestrin 24 Fe Antitrust Litig., 814 F.3d at 552.

                         c.      Merck Retained the Ability to Grant Licenses to Other ANDA
                                 Holders.

          The Settlement Agreement also makes clear that Merck not only retained the ability to

   launch an AG under its trade name, a branded generic, and to compete on price, but Merck also



                                                  21
Case 2:18-md-02836-RBS-DEM Document 158 Filed 10/11/18 Page 27 of 37 PageID# 2000



   expressly preserved its ability to license to other third-party ANDA holders. Settlement

   Agreement § 5.3. If Merck licensed the ‘721 patent to other ANDA holders and allowed an

   earlier entry date than what was provided to Glenmark, Glenmark’s entry would have been

   accelerated to the earlier date. Id. § 5.4(c). Acceleration clauses are generally procompetitive

   because they lead to an “increase [in] competition in the event that other generics enter[] the

   market earlier than contemplated by the agreement.” In re Actos End Payor Antitrust Litig., No.

   13-cv-9244, 2015 WL 5610752, at *15 (S.D.N.Y. Sept. 22, 2015), aff’d in part, rev’d on other

   grounds, 848 F.3d 89 (2d Cir. 2017).

                          d.      The Settlement Agreement Here Is Significantly Different Than
                                  the Agreements at Issue in the Other Cases DPPs Cite.

          The above-described provisions of the Settlement Agreement are significantly different

   than the terms that were at issue in the cases DPPs cite in their Complaint, Compl. ¶ 84 n.33,

   where courts in other Circuits applied Actavis to express agreements not to launch an AG. For

   example, Lamictal involved allegations that GlaxoSmithKline, the brand manufacturer of

   Lamictal, expressly promised Teva not to market an AG until after Teva’s 180-day exclusivity

   expired. 791 F.3d at 397. The Third Circuit concluded that allegations of an express No-AG

   clause, coupled with sales information after the generic launched, provided “plausible indicia”

   from which the court could infer that the alleged No-AG commitment represented a large and

   unjustified transfer of value to the generic. Id. at 404; see also id. at 405 (observing that a No-

   AG clause implies that “[o]nce the generic enters . . . it faces no competition . . .”). Also

   important to the Third Circuit was the fact that Teva sued GSK to enforce the No-AG agreement

   and thereby prevent GSK from competing with Teva during the 180-day period of generic

   exclusivity. Id. at 397; see also Teva Pharm. Indus., Ltd., et al. v. SmithKline Beecham Corp.,

   No. 08-cv-03706, 2009 WL 1687457, at *1 (D.N.J. June 16, 2009) (noting that Teva sued GSK



                                                    22
Case 2:18-md-02836-RBS-DEM Document 158 Filed 10/11/18 Page 28 of 37 PageID# 2001



   to prevent GSK from launching an AG of Lamictal because the parties’ patent settlement

   agreement “made clear that [Teva’s] right [to sell generic Lamictal] was exclusive—including as

   to GSK and its affiliates” (emphasis added)).

          Thus, in Lamictal, the license agreement was available to plaintiffs before they filed their

   complaint and it could not have been clearer that the exclusivity Teva received—which under the

   definition in the agreement included an AG—applied to GSK and its affiliates, not just third

   parties, and that Teva intended the No-AG commitment to protect it from competition from GSK

   during the 180-day period. See Lamictal Settlement Agreement at 4-5, § 2.3(a), attached as

   Exhibit B (providing Teva with an exclusive license “including as to GSK and its Affiliates and

   Third Parties with respect to” any generic formulation of Lamictal (emphasis added)).

          In In re Loestrin 24 Fe Antitrust Litigation—another case on which DPPs rely (Compl. ¶

   84 n. 33)—the complaint contained plausible factual allegations of a large and unexplained

   reverse payment in the form of an express No-AG arrangement with no carve-outs allowing the

   brand to compete plus two favorable side deals between the branded firm and two different

   ANDA filers. 814 F.3d at 546-47 (describing allegations that the brand manufacturer agreed

   with the first-filed ANDA holder not to compete during the period of 180-day generic exclusivity

   and agreed to lucrative promotional and revenue sharing deals on different medications, and that

   the brand settled with the second-filed ANDA holder and agreed to license a different product as

   well as a supply arrangement on another medication).

          No such facts are present here because Merck did not agree to an express and blanket No-

   AG clause or to refrain from engaging in price competition with Glenmark. Moreover, Merck’s

   express preservation of its ability to compete in multiple ways runs counter to the primary driver

   of value in Lamictal, which was a promise that the generic would face no “risk of competition”




                                                   23
Case 2:18-md-02836-RBS-DEM Document 158 Filed 10/11/18 Page 29 of 37 PageID# 2002



   upon its market entry. 791 F.3d at 394, 405. Given the key distinctions between the terms of the

   Settlement Agreement here and the facts in Lamictal and the other nonbinding decisions in

   which courts have addressed express No-AG clauses, the cases cited by DPPs in their Complaint

   actually undercut, rather than support, DPPs’ claims. See Appendix A11; cf. In re Wellbutrin XL

   Antitrust Litig., 133 F. Supp. 3d 734, 752, 754 (E.D. Pa. 2015), aff’d sub nom., In re Wellbutrin

   Antitrust Litig Indirect Purchaser Class, 868 F.3d 132 (3d Cir. 2017) (affirming dismissal and

   noting that agreement contained unique features that differentiated the arrangement from other

   alleged No-AG agreements reviewed by courts to date).

                                     *               *              *

          In sum, given the express and unique terms of the Settlement Agreement, DPPs’

   Complaint fails to allege “facts sufficient to support the legal conclusion that the settlement at

   issue involves a large and unjustified reverse payment.” In re Loestrin 24 Fe Antitrust Litig.,

   814 F.3d at 552. Accordingly, DPPs’ “antitrust claims fail, and the [c]ourt need not go any

   further.” In re Opana ER Antitrust Litig., 162 F. Supp. 3d at 716.

          B.      DPPs’ Section 1 Claim Also Fails Because DPPs Have Not Adequately
                  Alleged Anticompetitive Effects.

          DPPs have not plausibly alleged that the Settlement Agreement had anticompetitive

   effects—as is necessary to state a claim under the rule of reason—because, as the Complaint

   concedes, a reissued version of the ‘721 patent was found to be valid and enforceable by the very

   same judge who presided over the Merck-Glenmark patent litigation. DPPs’ allegation that




   11
          Appendix A summarizes the types of payment terms alleged in the reverse payment
   settlement cases DPPs cite in their Complaint. Compl. ¶ 84 n.33. All of those cases involve
   alleged payment terms that are not present in the Settlement Agreement here, and none of the
   cases DPPs cite involved allegations that the brand manufacturer expressly preserved its ability
   to compete with the generic manufacturer. See Appendix A.


                                                    24
Case 2:18-md-02836-RBS-DEM Document 158 Filed 10/11/18 Page 30 of 37 PageID# 2003



   Glenmark would have won the patent litigation against Merck over the ‘721 patent, which is

   essential to their Section 1 claim, is thus implausible on its face.

          In the context of an alleged reverse payment, anticompetitive effects are present only if

   the settlement acts to protect a weak patent that would have been invalidated if the litigation had

   not been settled by the parties. Actavis, Inc., 570 U.S. at 152 (noting that reverse payments

   involve a scenario where the plaintiff “pays money to [a] defendant … purely so [the defendant]

   will give up the patent fight”). Indeed, if the patent at issue is valid, a settlement that allows for

   entry before patent expiry—like the one DPPs challenge here—would be pro-competitive

   because it facilitated generic competition earlier than the patent allows. Id. at 154

   (acknowledging that “settlement on terms permitting the patent challenger to enter the market

   before the patent expires would also bring about competition, again to the consumer’s benefit”).

          Recognizing these principles, DPPs contend that absent the alleged reverse payment in

   the form of the (non-existent) No-AG in the Settlement Agreement, Glenmark would have

   prevailed at trial, invalidated Merck’s ‘721 patent, and launched as early as December 6, 2011.

   Compl ¶¶ 201-04. But it is fundamentally implausible to infer that Glenmark would have won

   its patent litigation against Merck when, as the Complaint concedes, Merck later won a similar

   patent litigation in which the validity of the reissued version of the ‘721 patent was upheld. As

   expressly alleged in DPPs’ Complaint, Merck and Mylan litigated the validity of the ‘461 patent

   (which was a reissued version of the ‘721 patent) in a bench trial before the very same district

   court judge who presided over the Merck-Glenmark litigation. There, the court found that the

   ‘461 patent was valid and enforceable. Id. ¶¶ 240-241; Schering Corp., et al. v. Mylan Pharms.,

   Inc., No. 09-cv-6383, ECF No. 444, at 1 (D.N.J. Apr. 27, 2012). The Federal Circuit affirmed.

   Compl. ¶ 241 n.62; Merck Sharp & Dohme Corp. et al. v. Mylan Pharms. Inc., No. 2012-1434,




                                                     25
Case 2:18-md-02836-RBS-DEM Document 158 Filed 10/11/18 Page 31 of 37 PageID# 2004



   ECF No. 49-1 (Fed. Cir. Feb. 7, 2013). Moreover, DPPs do not point to a single example where

   a compound patent had been successfully challenged in the context of Hatch-Waxman litigation

   when Glenmark and Merck reached the Settlement. Thus, on the face of the Complaint, DPPs’

   allegation that Glenmark would have won the patent trial giving if it had not entered into the

   Settlement Agreement in this case—which, of course, is essential to any finding of

   anticompetitive effects—is facially implausible. See Dudley v. Focused Recovery Sols., Inc., No.

   17-cv-10, 2017 WL 2981345, at *6 (E.D. Va. July 12, 2017) (concluding that where “the factual

   allegations undercut” a plaintiff’s claims, “any contrary inference [of improper conduct by the

   defendant] is unwarranted”). And, in the absence of plausible allegations of anticompetitive

   effects, DPPs’ Section 1 claim under the rule of reason cannot survive.

          In an attempt to reckon with these facts, DPPs downplay Merck’s win by positing that

   Mylan elected to pursue the “cheapest and fastest” trial strategy instead of “the best substantive

   defense.” Compl. ¶ 239. It is implausible and defies common sense to suggest that Mylan

   would have proceeded to trial on anything but its strongest claims, and it lost on those claims.

   But, even if one were to look beyond the obvious implausibility of this assertion, these

   allegations are beside the point given the indisputable fact that Merck’s patent was litigated to a

   bench trial on issues that overlapped with Glenmark’s claims, and Merck prevailed. There is no

   well-pled factual basis in the Complaint to support the inference that the suit between Merck and

   Glenmark would have resulted in a different outcome. Instead, the only plausible inference from

   Merck’s win is that Glenmark would not have been successful in invalidating the ‘721 patent and

   that therefore the Settlement was, in fact, procompetitive because it made it possible for

   Glenmark to compete earlier than it otherwise could have. Because DPPs’ Complaint contains

   no plausible allegations that Glenmark would have prevailed and invalidated Merck’s patent, and




                                                    26
Case 2:18-md-02836-RBS-DEM Document 158 Filed 10/11/18 Page 32 of 37 PageID# 2005



   inasmuch as the facts alleged give rise to the opposite inference, DPPs have not pled actionable

   anticompetitive effects.12 DPPs’ Section 1 must be dismissed for this additional reason.

          C.      The Section 2 Claim Fails for the Same Reasons as the Section 1 Claim and
                  for the Independent Reason that DPPs Have Not Plausibly Alleged Specific
                  Intent.

          The Section 2 claim fails because the plain terms of the Settlement Agreement belie

   DPPs’ assertion that Merck and Glenmark conspired for the purposes of agreeing to a No-AG

   clause. Compounding this dispositive flaw, DPPs have not alleged facts to establish that any one

   Defendant acted with the specific intent to monopolize, as required for their conspiracy to

   monopolize claim in Count II. Compl. ¶¶ 324-26. To plead “a claim for conspiracy to

   monopolize, a plaintiff must show concerted action, a specific intent to achieve an unlawful

   monopoly, and commission of an overt act in furtherance of the conspiracy.” Advanced Health-

   Care Servs., Inc. v. Radford Cmty. Hosp., 910 F.2d 139, 150 (4th Cir. 1990). Specific intent is

   conduct undertaken with the desire “to destroy competition or build a monopoly” that requires a

   plaintiff to show that the defendant “sought to create a monopoly by circumventing the

   competitive process.” Abcor Corp. v. AM Int’l, Inc., 916 F.2d 924, 927 (4th Cir. 1990).

   Dismissal is required where a complaint “is devoid of any factual allegations” establishing

   specific intent. Int’l Constr. Prod. LLC v. Caterpillar Inc., No. 15-cv-108, 2016 WL 264909, at

   *9 (D. Del. Jan. 21, 2016) (dismissing conspiracy to monopolize claim where there were no facts

   alleged to establish specific intent); see also Masco Contractor Servs. E., Inc. v. Beals, 279 F.



   12
           DPPs assert in the alternative that, absent the alleged reverse payment, Glenmark and
   Merck would have negotiated a “reasonable, economically rational” settlement. Compl. ¶ 200.
   There are simply no well-pled factual allegations that plausibly suggest that Merck and
   Glenmark would have reached such a re-imagined compromise, let alone what the terms of such
   an alternative agreement that DPPs deem “reasonable” would have been. Moreover, Actavis
   “requires only that a brand manufacturer not unlawfully restrict competition; it does not demand
   that the brand maximize competition.” In re Actos, 2015 WL 5610752, at *16.


                                                    27
Case 2:18-md-02836-RBS-DEM Document 158 Filed 10/11/18 Page 33 of 37 PageID# 2006



   Supp. 2d 699, 708 (E.D. Va. 2003) (dismissing attempt to monopolize claim where “no facts are

   alleged that support [the] inference” of specific intent).

          Here, the Complaint contains no factual allegations of specific intent. For example, DPPs

   do not allege which entity or entities they believe acted with a specific intent to bestow a

   monopoly on any one Defendant or why. At most, DPPs allege that the seven various Merck and

   Glenmark named Defendants conspired to artificially maintain higher prices of Zetia and its

   generic counterpart longer than would have existed absent the alleged (nonexistent) agreement

   not to launch an AG. See Compl. ¶¶ 85-86. But, as this Court has explained, “discriminatory

   and deceptive pricing” does not rise to the level of circumstantial evidence of specific intent to

   monopolize. Am. Online, Inc. v. GreatDeals.Net, 49 F. Supp. 2d 851, 860 (E.D. Va. 1999)

   (dismissing attempted monopolization claim for failure to plead direct or circumstantial facts

   supporting a plausible inference of specific intent); see also Aspen Skiing Co. v. Aspen Highlands

   Skiing Corp., 472 U.S. 585, 602 (1985) (specific intent means “an intent which goes beyond the

   mere intent to do the act” (citation omitted)). Accordingly, because the Complaint does not

   plausibly allege that any one Defendant acted with specific intent to monopolize, the Section 2

   claim is missing an essential element and must be dismissed.

   V.     CONCLUSION

          For the foregoing reasons, the Complaint fails to state a claim and should be dismissed in

   full and with prejudice.




                                                     28
Case 2:18-md-02836-RBS-DEM Document 158 Filed 10/11/18 Page 34 of 37 PageID# 2007



   DATED: October 11, 2018           Respectfully submitted,

                                       /s/ J. Kevin Fee
                                     J. Kevin Fee (Bar No. 88376)
                                     Teri J. Diaz (Bar No. 87457)
                                     MORGAN, LEWIS & BOCKIUS LLP
                                     1111 Pennsylvania Ave., NW
                                     Washington, D.C. 20005
                                     Tel: 202.739.3000
                                     Fax: 202.739.3001
                                     kevin.fee@morganlewis.com
                                     teri.diaz@morganlewis.com

                                     Steven A. Reed (admitted pro hac vice)
                                     R. Brendan Fee (admitted pro hac vice)
                                     Zachary M. Johns (admitted pro hac vice)
                                     Jessica J. Taticchi (admitted pro hac vice)
                                     MORGAN, LEWIS & BOCKIUS LLP
                                     1701 Market Street
                                     Philadelphia, PA 19103
                                     Tel: 215.963.5000
                                     Fax: 215.963.5001
                                     steven.reed@morganlewis.com
                                     brendan.fee@morganlewis.com
                                     zachary.johns@morganlewis.com
                                     jessica.taticchi@morganlewis.com

                                     Stacey Anne Mahoney (admitted pro hac vice)
                                     MORGAN, LEWIS & BOCKIUS LLP
                                     101 Park Ave.
                                     New York, NY 10178
                                     Tel: 212.309.6000
                                     Fax: 212.309.6001
                                     stacey.mahoney@morganlewis.com

                                     Counsel for Defendants
                                     Glenmark Pharmaceuticals, Ltd. and
                                     Glenmark Pharmaceuticals Inc., USA incorrectly
                                     identified as Glenmark Generics Inc., USA




                                       29
Case 2:18-md-02836-RBS-DEM Document 158 Filed 10/11/18 Page 35 of 37 PageID# 2008



                                    CERTIFICATE OF SERVICE

          I hereby certify that on October 11, 2018, I caused a true and correct copy of the

   foregoing to be filed on the Court’s CM/ECF system which will cause copies of the same to be

   served upon all counsel of record. I further certify that I caused a true and correct copy of all

   materials filed under seal to be served on the following local and lead counsel via email and

   Federal Express:

    William H. Monroe, Jr.                           Alan Brody Rashkind
    GLASSER AND GLASSER, P.L.C.                      James A. Cales, III
    Crown Center, Suite 600                          FURNISS, DAVIS, RASHKIND & SAUNDERS, PC
    580 East Main Street                             6160 Kempsville Circle, Suite 341B
    Norfolk, VA 23510                                Norfolk, Virginia 23502
    Telephone: (757) 625-6787                        Telephone: (757) 461-7100
    Facsimile: (757) 625-5959                        Facsimile: (757) 461-0083
    bill@glasserlaw.com                              arashkind@furnissdavis.com
                                                     jcales@furnissdavis.com

    Local Counsel and Interim Class Counsel          Local Counsel for the Proposed End-Payer
    for Direct Purchaser Plaintiffs                  Class

    Thomas M. Sobol                                  Michael M. Buchman
    Kristen A. Johnson                               Motley Rice LLC
    HAGENS BERMAN SOBOL SHAPIRO LLP                  600 Third Avenue, Suite 2101
    55 Cambridge Parkway, Suite 301                  New York, NY 10016
    Cambridge, MA 02142                              Telephone: (212) 577-0040
    Telephone: (617) 482-3700                        Facsimile: (212) 577-0050
    Facsimile: (617) 482-3003                        mbuchman@motleyrice.com
    tom@hbsslaw.com
    kristenj@hbsslaw.com                             Marvin A. Miller
                                                     MILLER LAW LLC
    Lead Counsel and Interim Class Counsel           115 South LaSalle Street, Suite 2910
    for Direct Purchaser Plaintiffs                  Chicago, Illinois 60603
                                                     Telephone: (312) 332-3400
                                                     MMiller@millerlawllc.com

                                                     Co-Lead and Interim Co-Class Counsel
                                                     for the Proposed End-Payer Class




                                                     1
Case 2:18-md-02836-RBS-DEM Document 158 Filed 10/11/18 Page 36 of 37 PageID# 2009



    Scott E. Perwin
    KENNY NACHWALTER PA
    1441 Brickell Ave. Suite 1100
    Miami, FL 33131
    Telephone: (305) 373-1000
    Facsimile: (305) 372-1861
    sperwin@knpa.com

    Lead Counsel for Retailer Plaintiffs

    Eric L. Bloom
    HANGLEY ARONCHICK SEGAL PUDLIN & SCHILLER
    2805 Old Post Road, Suite 100
    Harrisburg, PA 17110
    Telephone: (717) 364-1030
    ebloom@hangley.com

    Lead Counsel for Rite Aid and CVS Plaintiffs

    Craig C. Reilly
    111 Oronoco Street
    Alexandria, VA 22314
    Telephone: (703) 549-5354
    Facsimile: (703) 549-5355
    craig.reilly@ccreillylaw.com

    Local Counsel for Retailer Plaintiffs

    Stephen E. Noona
    KAUFMAN & CANDLES, P.C.
    150 W. Main Street, Suite 2100
    Norfolk, VA 23510-1665
    Telephone: (757) 624-3239
    Facsimile: (888) 360-9092
    senoona@kaufcan.com

    Local Counsel for Defendants
    Merck & Co., Inc.; Merck Sharp & Dohme Corp.;
    Schering-Plough Corp.; Schering Corp. and MSP
    Singapore Co. LLC




                                                   2
Case 2:18-md-02836-RBS-DEM Document 158 Filed 10/11/18 Page 37 of 37 PageID# 2010



    Samuel G. Liversidge
    GIBSON, DUNN & CRUTCHER LLP
    333 South Grand Avenue
    Los Angeles, CA 90071-3197
    Telephone: (213) 229-7855
    Facsimile: (213) 229-6855
    SLiversidge@gibsondunn.com

    Tarek Ismail
    Jennifer L. Greenblatt
    GOLDMAN ISMAIL TOMASELLI
    BRENNAN & BAUM LLP
    564 West Randolph Street, Suite 400
    Chicago, IL 60661
    Telephone: (312) 681-6000
    Facsimile: (312) 881-5191
    tismail@goldmanismail.com
    jgreenblatt@goldmanismail.com

    Lead Counsel for Defendants
    Merck & Co., Inc.; Merck Sharp & Dohme Corp.;
    Schering-Plough Corp.; Schering Corp. and MSP
    Singapore Co. LLC




   DATED: October 11, 2018                  /s/ Zachary M. Johns
                                           Zachary M. Johns

                                           Counsel for Defendants
                                           Glenmark Pharmaceuticals, Ltd. and Glenmark
                                           Pharmaceuticals, Inc. USA incorrectly identified as
                                           Glenmark Generics Inc., USA




                                              3
